Motion to dispense with printing granted only insofar as to permit the appeal to be heard upon a typewritten or mimeographed record, without printing the same, and upon typewritten or mimeographed appellant’s points, upon condition that the appellant serve one copy of the typewritten or mimeographed record and one copy of the typewritten or mimeographed appellant’s points on the attorney for the respondent and file 6 typewritten copies or 19 mimeographed copies of both the record on appeal and appellant’s points with this court. Concur — Botein, P. J., Breitel, Rabin, Valente and Stevens, JJ.